Exhibit IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE PETER BRINCKERHOFF, Individually and on Behalf of All Others Similarly Situated, and Derivatively on Behalf of Teppco Partners, LP, Plaintiff, v. TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC; ENTERPRISE PRODUCTS PARTNERS, L.P.; ENTERPRISE PRODUCTS GP, LLC; EPCO, INC.; DAN L. DUNCAN; JERRY E. THOMPSON; W. RANDALL FOWLER; MICHAEL A. CREEL; RICHARD H. BACHMANN; RICHARD S. SNELL; MICHAEL B. BRACY; and MURRAY H. HUTCHISON, Defendants, and TEPPCO PARTNERS, L.P., Nominal Defendant. ) )C.A. No. 2427-VCL ) IN RE TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC, MERGER LITIGATION ) )C.A. No. 4548-VCL ) STIPULATION AND AGREEMENT OF COMPROMISE, SETTLEMENT AND RELEASE The parties to the above-captioned civil actions (the “Actions”), by and through their attorneys, hereby enter into the following Stipulation and Agreement of Compromise, Settlement and Release (the “Stipulation”), subject to the approval of the Court: WHEREAS: A.On September 18, 2006, Peter Brinckerhoff (“Brinckerhoff” or “Derivative Plaintiff”) filed a derivative and class action complaint in the Delaware Court of Chancery challenging certain transactions entered into between affiliates of nominal defendant TEPPCO Partners, L.P. (“TEPPCO”) and Enterprise Products Partners, L.P. (“EPD”) and certain proxy disclosures of TEPPCO (the “Derivative Action”). B.Derivative Plaintiff held approximately 38,400 TEPPCO units. C.On September 22, 2006, Derivative Plaintiff filed an initial document request and a motion to expedite and requested that the Court set a hearing for a preliminary injunction. D.In response to the litigation, on October 5, 2006, TEPPCO filed a Form 8-K containing supplemental disclosures with respect to its proxy solicitation.As a result, Derivative Plaintiff did not pursue a preliminary injunction. E.On November 17, 2006, all defendants except the nominal defendant moved to dismiss the complaint in its entirety. F.On July 12, 2007, Derivative Plaintiff filed an Amended Class and Derivative Complaint (the “Amended Complaint”). G.On September 28, 2007, defendants moved to dismiss Count III of the Amended Complaint, which constituted Derivative Plaintiff’s class action claims related to TEPPCO’s proxy solicitation, and certain defendants moved to dismiss Count I of the Amended Complaint as against them related to the transactions between affiliates of TEPPCO and EPD. H.During the pendency of the motions to dismiss, Derivative Plaintiff voluntarily dismissed claims relating to a certain transaction against defendant Thompson because he was not a director of TEPPCO at the time of the transaction. 2 I.After briefing and oral argument on the motions to dismiss, the Court issued a Memorandum Opinion on November 25, 2008, dismissing Count III of the Amended Complaint, but denied the motions to dismiss Count I of the Amended Complaint. J.Prior to and during the pendency of the motion to dismiss and following the Court’s decision, the Derivative Plaintiff conducted extensive discovery of documents and witnesses on the derivative claims contained in Counts I and II of the Amended Complaint. K.Derivative Plaintiff served four combined interrogatories and document requests on defendants; subpoenaed six third party witnesses, including Merrill Lynch, Pierce, Fenner & Smith, Inc., Goldman, Sachs & Co., EnCana Oil & Gas (USA),Inc., and Simmons & Company, International; reviewed over half a million pages of documents produced by defendants and third parties; identified and provided to defendants more than 650 exhibits to be potentially used at depositions; and deposed the Chairman of TEPPCO’s Audit, Conflicts and Governance Committee, a representative of one financial advisor to the Committee, a senior Vice President of TEPPCO and EPD, TEPPCO’s Director of Development and TEPPCO’s Chief Financial Officer. L.Derivative Plaintiff began depositions in November 2008 and took depositions in Maryland and Texas through January 2009.Also, in January 2009, Derivative Plaintiff’s counsel agreed with defendants’ counsel and various third parties to schedule thirteen (13) additional depositions in Texas, New York, Colorado and California so that all depositions would be completed prior to the discovery cut-off of April 30, 2009. M.Derivative Plaintiff’s counsel represent that they consulted with numerous experts and retained five experts in the fields of oil and gas, natural gas liquids, financial analysis, mergers, acquisitions and fairness opinions, and master limited partnerships. 3 N.In late January 2009, the parties agreed to mediation before one of the members of the Delaware Court of Chancery pursuant to Court of Chancery Rule 174.Vice Chancellor Lamb consented to joint requests that discovery be stayed for ninety (90) days, and Vice Chancellor Strine agreed to act as mediator.Mediation was set for April 16, 2009, and Vice Chancellor Strine ordered the parties to submit simultaneous opening and simultaneous answering mediation briefs. O.Derivative Plaintiff submitted mediation briefs together with attached expert reports of two financial experts and a jointly agreed upon appendix of deposition exhibits and testimony.Derivative Plaintiff argued in the mediation briefs that defendants had breached the heightened standard of liability set forth in TEPPCO’s partnership agreements.Derivative Plaintiff also submitted expert reports showing that Derivative Plaintiff’s experts valued the derivative claims at approximately $700 million and, on a disgorgement of profits basis, at more than one billion dollars. P.Defendants submitted mediation briefs together with attached expert reports.Defendants denied liability and argued that the derivative claims had no value, including that under the TEPPCO Partnership Agreement, TEPPCO’s General Partner could engage in asset sales and joint ventures, including conflict of interest transactions, in its “sole discretion.” Q.In early April 2009, defendants’ counsel advised Derivative Plaintiff’s counsel of a possible merger transaction between EPD and TEPPCO and that, if such merger occurred, it might lead to a resolution of the Derivative Action.The parties agreed that the mediation be adjourned for sixty days. R.The Audit, Conflicts and Governance Committee of the board of directors of TEPPCO’s general partner, TEXAS Eastern Products Pipeline Company, LLC (“TEPPCO GP”), 4 appointed a special committee comprised of independent directors (the “Special Committee”) to consider the Merger Proposal.The Special Committee was comprised of a TEPPCO director who joined the TEPPCO GPBoardmore than a year after the Derivative Action had been filed, Donald H. Daigle and two new directors named to the TEPPCO GP’s Board in April 2009, Irvin Toole, Jr. and Duke R. Ligon, none of whom were defendants in the derivative action.The Special Committee retained independent legal and financial advisors. S.On or about April 29, 2009, TEPPCO announced that it had received a proposal from EPD dated March9, 2009 for the merger of TEPPCO with and into EPD in consideration of $1.00 in cash and 1.043 EPD units to be paid or issued by EPD for each of TEPPCO’s outstanding partnership units (the “Merger Proposal”), which represented at the time of the initial proposal $21.89 per TEPPCO unit, and that the Special Committee had rejected the proposal as inadequate. T.Derivative Plaintiff’s counsel represents that following that announcement, along with Derivative Plaintiff, they reviewed analyst reports concerning the proposal and saw no analyst report projecting more than a 10% increase in the deal. U.On April 29, 2009, Brinckerhoff filed a class action complaint in the Delaware Court of Chancery challenging the fairness of the offer and alleging that TEPPCO’s Special Committee would not fairly value the Derivative Action in connection with the Merger Proposal and that defendants would not provide unitholders with sufficient information about the Derivative Action to evaluate the Merger Proposal. V.On April 29, 2009, Renee Horowitz (together with Brinckerhoff, “Plaintiffs”) filed a class action complaint in the Delaware Court of Chancery also challenging the fairness of the offer, which action was consolidated into the new Brinckerhoff action on May11, 2009, 5 styled Texas Eastern Products Pipeline Company, LLC, Merger Litigation, C.A. No. 4548-VCL (the “Class Action”). W.On May 11, 2009, the law firm of Bragar Wexler Eagel & Squire, P.C. was designated as Plaintiffs’ Lead Counsel in the Class Action and the law firm of Rosenthal, Monhait & Goddess, P.A., was designated as Delaware Liaison Counsel for Plaintiffs.In early May 2009, the Special Committee, and its advisors, met with Derivative Plaintiff, his attorneys, and one firm of Plaintiffs’ financial experts in Houston to discuss Plaintiff’s and his counsel’s view of the merits of the Derivative Action.Prior to the meeting, the Special Committee was provided with Derivative Plaintiff’s mediation briefs, expert reports and exhibits. For the meeting, Derivative Plaintiff’s attorneys prepared a memorandum, charting from the mediation memoranda Derivative Plaintiff’s arguments and defendants’ responses, and setting forth Derivative Plaintiff’s rebuttal arguments.Also, for the Special Committee, Derivative Plaintiff’s counsel prepared a power point presentation summarizing Derivative Plaintiff’s view of the applicable partnership contractual standards of liability and damages.Derivative Plaintiff, five of his attorneys, together with three of Derivative Plaintiff’s attorneys’ experts, participated in the presentation to the Special Committee.All members of the Special Committee, their counsel (including their Delaware counsel), and financial experts were present and posed questions to Derivative Plaintiff’s attorneys and their experts. X.Defendants represent that the Special Committee and its advisors conducted extensive negotiations with EPD. Y.From and after May 2009, Derivative Plaintiff’s counsel and the Special Committee’s counsel were in regular communication.In discussions with counsel for the Special Committee, Derivative Plaintiff’s counsel repeatedly urged that if the Special Committee 6 concluded that EPD refused to pay fair consideration for the Derivative Action, TEPPCO, prior to the merger, should transfer TEPPCO’s claim to a litigation trust. Z.On June 17, 2009, the Special Committee and its counsel engaged in a lengthy telephone discussion with the Derivative Plaintiff and Plaintiffs’ counsel concerning the terms of, and the history of the negotiations for, the proposed merger.Derivative Plaintiff requested that the Special Committee request that EPD increase the distributions to be made on EPD units, the Special Committee requested that EPD increase the distributions to be made on EPD units, and EPD agreed to make certain representations (set forth below) regarding proposed distributions following the merger. AA.On June 28, 2009, a merger agreement was executed by and among TEPPCO, EPD, TEPPCO GP,
